Title: From George Washington to the United States Senate, 15 June 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York June 15th 1789

Mr Jefferson the present Minister of the United States at the Court of France, having applied for permission to return home for a few months, and it appearing to me proper to comply with his request, it becomes necessary that some person be appointed to take charge of our affairs at that Court during his absence.
For this purpose I nominate William Short Esquire, and request your advice on the propriety of appointing him.
There are in the office for foreign affairs papers which will acquaint you with his character; and which Mr Jay has my directions to lay before you at such time as you may think proper to assign.

Go: Washington

